Order reversed upon the law, with ten dollars costs and disbursements, and motion to vacate notice of examination denied, with ten dollars costs. We think plaintiff is entitled to the examination sought. The defendant having stipulated on two occasions to adjourn the examination without reserving any right to question the propriety or regularity of the notice, clearly waived all objections to such examination, and is estopped from moving to vacate the notice (Schweinburg v. Altman, 131 App. Div. 795.) Notice of examination modified so as to make it returnable before the Supreme Court at Special Term, New York county. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur. Settle order on notice.